Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Molander (US Patent 7,614,006) in view of “Transposing the rows and columns of a 2D array, jagged array and string in C#” (published 21 July 2014), available: “https://www.codeproject.com/Articles/793684/Transposing-the-rows-and-columns-of-array-CSharp” hereinafter “Transposing,” further in view of Graefe et al. (US Patent 6,298,342), and further in view of Loaiza (US Pre-Grant Publication 2014/0281247). 

As to claim 1, Molander teaches a method for automated transformation of a row-oriented syntax of a business management system to a column-oriented syntax, comprising: 
identifying, by an analyzer client executed by a processor of a client device, a first database of a business management system comprising a plurality of arrays in a row-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Notably, Molander shows that a user may select particular rows. The user may then activate a transposition command, which changes the orientation of the rows from the row orientation of figure 2 to the column orientation of figure 4); 
creating, by a transformer executed by the processor, a first array of a second database having a column-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Figure 4 shows the final product, notably an array of a second database having a column oriented 6 tax syntax); and 
Molander does not explicitly describe the exact details of the transpositional function. However, it is noted that transposing rows to databases is known in the art, and it would be obvious to use such an algorithm as described in the above cited article “Transposing.”
“Transposing” teaches:
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a first position of said array (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by “Transposing.” It is noted that Molander explicitly uses a transposition function, but does not describe the details of iteration. “Transposing” merely provides an algorithm known in the art for how to transpose rows and columns. Because Molander creates a transposed table, one of ordinary skill in the art would have found it obvious to use an algorithm such as found in “Transposing.”
Molander does not teach further comprising: 
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a first array of the first database, 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system; 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system; 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database; 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database; and 
modifying, by the transformer, the first function to select a second plurality of elements from a corresponding plurality of arrays of the second database, each of the second plurality of elements having the same position within a corresponding array of the plurality of arrays.  
Graefe et al. teaches further comprising: 
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a first array of the first database (see 11:13-36. A first query against a row oriented database may be determined); and 
modifying, by the transformer, the first function to select a second plurality of elements from a corresponding plurality of arrays of the second database, each of the second plurality of elements having the same position within a corresponding array of the plurality of arrays (see 11:13-36. This first query may be converted into a query to access the column oriented database. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Graefe et al., because Graefe et al. modifies queries so that the queries are more efficient. This will increase the efficiency of Molander by allowing a user to transform queries used to access the first database into a form that more easily accesses the second database.
Loaiza teaches: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system (see paragraph [0023] for storing row data in a row-oriented, or row-major, format); 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system (see paragraph [0023] for storing column data in a column-oriented, or column-major, format); 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database (see paragraphs [0023] and [0049]. Loaiza teaches to take an initial set of row-oriented data and convert the set into column-oriented data. Because Loaiza teaches to store values of a single row contiguously within a data block, as stated in [0023], Loaiza teaches the claimed subject matter); 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database (see paragraph [0023] and [0049]. The second database is in a different format. As an example given by Loaiza, the first database may be stored in row-oriented format, while the second database may be stored in a column-oriented format. Because of the nature of storage of Loaiza, elements written to a “next position” of a first array of a second database will be stored contiguously to an element from another row); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Loaiza et al., because Loaiza et al. improves querying a database by accelerating access to database data that depends on orientation of the database (see paragraph [0015]). This will increase the efficiency of Molander by ensuring that the best method is used to access data based on the storage orientation of the data being requested. 

As to claim 11, see the rejection for claim 1 above, and additionally 6:12-34 for creating the second database in a second memory device. 

As to claims 2 and 12, Molander as modified teaches the subject matter of the parent claim, further comprising creating a second array of the second database; and 
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a second position of said array (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”), and 
writing, by the transformer, the element at the second position to a next position of the second array of the second database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”).

As to claims 3 and 13, Molander as modified teaches the subject matter of the parent claim, further comprising: 
advancing, by the transformer, a pointer from a first position, corresponding to the first position of the first array of the first database, to a second position, corresponding to the second position of the first array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”),.   

As to claims 4 and 14, Molander teaches the subject matter of the parent claim, wherein creating the first array of the second database further comprises reserving a segment of memory to contain each element copied from the first position of each array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory). 

As to claims 5 and 15, Molander teaches the subject matter of the parent claim, further comprising determining a total length of the elements in the first position of each array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory); and
reserving a segment of memory equal to at least the total length (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory). 
40Attorney Docket No. 099043-0010 (SST-007US) 
As to claims 6 and 16, Molander teaches the subject matter of the parent claim, wherein iteratively, for each array of the plurality of arrays of the first database, reading an element at a first position of said array further comprises traversing said array to a predetermined starting position of the element (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”). 

As to claim 8, Molander teaches a method for automated transformation of a row-oriented syntax of a business management system to a column-oriented syntax, comprising: 
identifying, by an analyzer client executed by a processor of a client device, a first database of a business management system comprising a plurality of arrays in a row-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Notably, Molander shows that a user may select particular rows. The user may then activate a transposition command, which changes the orientation of the rows from the row orientation of figure 2 to the column orientation of figure 4); 
creating, by a transformer executed by the processor, a first array of a second database having a column-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Figure 4 shows the final product, notably an array of a second database having a column oriented 6 tax syntax); and 
Molander does not explicitly describe the exact details of the transpositional function. However, it is noted that transposing rows to databases is known in the art, and it would be obvious to use such an algorithm as described in the above cited article “Transposing.”
“Transposing” teaches:
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a first position of said array (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”)
writing, by the transformer, the element to a next position of the first array of the second database (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by “Transposing.” It is noted that Molander explicitly uses a transposition function, but does not describe the details of iteration. “Transposing” merely provides an algorithm known in the art for how to transpose rows and columns. Because Molander creates a transposed table, one of ordinary skill in the art would have found it obvious to use an algorithm such as found in “Transposing.”
Molander does not teach further comprising: 
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays; and 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system; 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system; 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database; 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database; and 
modifying, by the transformer, the first function to select a second plurality of elements from a single array of the second database.  
Graefe et al. teaches:
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays (see 11:13-36. A first query against a row oriented database may be determined. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4); and 
modifying, by the transformer, the first function to select a second plurality of elements from a single array of the second database (see 11:13-36. This first query may be converted into a query to access the column oriented database.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Graefe et al., because Graefe et al. modifies queries so that the queries are more efficient. This will increase the efficiency of Molander by allowing a user to transform queries used to access the first database into a form that more easily accesses the second database.
Loaiza teaches: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system (see paragraphs [0023] for storing row data in a row-oriented, or row-major, format); 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system (see paragraphs [0023] for storing column data in a column-oriented, or column-major, format); 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database (see paragraphs [0023] and [0049]. Loaiza teaches to take an initial set of row-oriented data and convert the set into column-oriented data. Because Loaiza teaches to store values of a single row contiguously within a data block, as stated in [0023], Loaiza teaches the claimed subject matter); 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database (see paragraph [0023] and [0049]. The second database is in a different format. As an example given by Loaiza, the first database may be stored in row-oriented format, while the second database may be stored in column-oriented format. Because of the nature of storage of Loaiza, elements written to a “next position” of a first array of a second database will be stored contiguously to an element from another row); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Loaiza et al., because Loaiza et al. improves querying a database by accelerating access to database data that depends on orientation of the database (see paragraph [0015]). This will increase the efficiency of Molander by ensuring that the best method is used to access data based on the storage orientation of the data being requested. 

As to claim 18, Molander in view Graefe teaches:
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays (see 11:13-36. A first query against a row oriented database may be determined. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4); and 
modifying, by the transformer, the first function to select a second plurality of elements from an array of the second database (see 11:13-36. This first query may be converted into a query to access the column oriented database.).  

As to claims 9 and 19, Molander teaches the subject matter of the parent claim, wherein modifying the first function further comprises removing an iterative select loop from the first function (see Graefe et al. 11:13-36. Nested queries may be removed).

As to claims 10 and 20, Molander teaches the subject matter of the parent claim, further comprising providing the second database and modified first function to a target installation of the business management system (see Graefe et al. 11:13-36).

As to claim 21, Molander as modified teaches the method of claim 1, further comprising: 
identifying, by the analyzer client, a second function of the business management system configured to perform an iterative modification to a plurality of elements in a plurality of arrays of the first database (see Graefe 7:52-63, wherein “nested loops” may exist in some queries that needs to be rewritten. A “nested loop” is an iteration. A query received from the client may “[require] complex, inefficient nested queries.” Such a query is later rewritten to take advantage of the pivot feature of Graefe, as shown in the example of 11:13-36. In the example, such rewriting leads to a single selection “WHERE Fall_Sales > Spring Sales,” rather than a nested iteration set of queries. 
It is noted that while Graefe does not show multiple example queries, one of ordinary skill in the art would find it obvious that the principles of Graefe, including the transformation of nested queries into single read commands, may extend to more than a single query because one of ordinary skill in the art would recognize that Graefe provides a system for optimizing queries in the scenarios as set forth in Graefe); and 
modifying, by the transformer, the second function to a single batch modification to a single array of the plurality of arrays of the second database, responsive to the identification that the second function comprises the iterative modification (see Graefe 7:52-63 and 11:13-36. Graef 11:13-36 shows a transformation from a “nested query” into a query with a single read command. Graef 7:52-63 shows wherein nested queries involve “nested loops.” Thus, it would be obvious in view of Graef to transform a nested query with nested loops, or the claimed iterative modification, to a single read, or a “single batch modification.” As noted in claim 22, the claimed “modifications” include “read operations.” The examples shown in Graefe include read operations).  

As to claims 22, Molander teaches the method of claim 21, wherein the iterative modification comprises a plurality of read operations from each of a corresponding plurality of arrays of the first database (see Graefe 7:52-63 and 11:13-36); and 
wherein the single batch modification comprises a single read operation from the single array of the plurality of arrays of the second database (see Graefe 7:52-63 and 11:13-36).

Response to Arguments
Applicant's arguments filed 12 October 2020 have been fully considered but they are not persuasive. 

Applicant argues that “the claims do not recite transposing elements of a two-dimensional array from one orientation to another, but rather reforming elements form a plurality of arrays having a row-oriented syntax to a plurality of arrays having a column-oriented syntax,” and refers to Figures 4A and 4B.
In response to this argument, Examiner notes that the idea of “reforming elements from a plurality of arrays having a row-oriented syntax to a plurality of arrays having a column-oriented syntax” is done when transposing a set of arrays. 
Applicant provided examples on page 9 including Figures 4A and 4B. As noted by Applicant, these examples from the specification do have a different arrangement of output from the Applicant provided transposition element. Assuming elements 402A – 402N and 404A-404N, etc. represent an initial arrangement of data in Figure 4A, and the elements are the same as corresponding elements 402A – 402N and 404A-404N, etc. in Figure 4B, after a transformation, then the Figures from the specification do appear to distinguish from simple transposition. 
However, when considering the claim language step by step, the claims do not appear to distinguish from a simple transposition algorithm until the last portion of the second “wherein” step. Up until this point, simple transposition accounts for all of the simple element movements set forth in the claims. As noted in the rejection, “Transposition” is not relied upon to teach this step. Rather, Loaiza is relied upon to teach the second wherein step. 
The claims first require a row-oriented array comprising a plurality of horizontally adjacent elements. The claims then create a first array of a second database having a column-oriented syntax. Looking at Applicant’s examples for Transposition, as cited on pages 10-11, this is what occurs. A row-oriented array with elements A, B, C, D is changed to a column-oriented array with elements A, B, C, D. 
The initial details of the subsequent iterative function similarly do not distinguish over the cited art. Elements are read from a first position of a source array in the first database, then written to a next position of a destination array the second database. This, too, happens with transposition. 
The wherein clauses refer to details of how the elements are stored in memory, rather than the arrangement of elements in columns or rows in a pattern distinguishing from transposition. As noted above, Loaiza is relied upon to teach this subject matter the details that lead to an arrangement of elements more closely in-line with what is described in the specification and claimed in these steps.  
Thus, while the details of the transformation in the specification may be different from the cited art in light of Figures 4A and 4B, the cited combination of art, including “Transposition” and Loaiza appear to teach the combination as written in the claims. 

Applicant continues, arguing that “this is distinct from transposition, as described in the transposing reference, which states that “the columns of the original array become the rows of the new array and vice versa.” Specifically, in the method of transposing, a value at a given location in the original array, such as [2, 3], or row 2, column 3, is moved to a location reflected across a diagonal to [3, 2], or row 3, column 2, as shown in the code.” Applicant then continues to describe Transposing. 
	Applicant concludes, by arguing that “unlike in the claimed invention, Transposing’s method modifies the positions of values within the two-dimensional array. Using the plurality of arrays of Figure 4A and 4B, this would result in, for example, column-oriented array 410 including elements 402A, 404A, 406A from row-oriented array 400A, rather than the claimed invention in which the syntax is modified from row-oriented to column oriented, while the data retains its original positions.”
	Applicant adds “when one applies Transposing’s method of moving array elements from rows within the two-dimensional array to columns to the combination of Molander, Graefe, and Loaiza’s horizontal arrays and vertical arrays, one would end up with a plurality of vertical arrays including data that was previously in horizontal arrays,” and provides an example. 
	Examiner notes that these arguments are an extension of the first argument, notably that the cited transposition operation of the references does not produce the same result as the transformation operation described in the current specification and shown in Figures 4A and 4B. 
As noted and described above, the “Transposing” reference teaches the idea of transforming a row-oriented syntax into a column-oriented syntax. “Transposing” fails to teach the details of a specific arrangement of specific elements, such as something closer to Figures 4A and 4B and described in the wherein clauses of the independent claims. This was stated in the office action. Loaiza is relied upon to teach this subject matter. Loaiza shows conversion of a row-oriented syntax to a column-oriented syntax, such that elements are stored in a contiguous manner. 
As an example given by Loaiza, the first database may be stored in row-oriented format, while the second database may be stored in a column-oriented format. Because of the nature of storage of Loaiza, elements written to a “next position” of a first array of a second database will be stored contiguously to an element from another row. 
Examiner notes that Applicant contains no arguments specifically against Loaiza. 

	Applicant adds, “a combined Molander,-Graefe-Loaiza-Transposing system that included a function that performed a modification to a plurality of elements in a single row-oriented array would be modified to perform a modification to a plurality of elements in a single column-oriented array; and similarly a function that performed a modification to a plurality of elements in a plurality of row-oriented arrays would be modified to perform a modification to a plurality of elements in a plurality of column-oriented arrays. Such a system would not modify a function that performed an iterative modification to a plurality of elements in a plurality of arrays to a function that performed a single batch modification to a single array because, as required by Transposing’s method, it would operate on different data. This reflects the underlying distinction between Transposing transposition or moving of data, and the claimed invention’s reforming of array syntax.
In response to this argument, Examiner again notes that “Transposing” shows an idea of iterative movement of data entries from a row-oriented table to a column oriented table. Loaiza also shows how such movement of entries can result in the claimed inventions reforming of array syntax to teach the appropriate placement of data elements with the same result as the claimed invention. 
	In regards to modification of functions, Examiner notes that Graefe. teaches the modification of a function to access data more easily depending on the syntax of the data. Examiner notes that Applicant contains no specific arguments regarding Graefe. 

Additionally Cited References
While not cited during the grounds of rejection, an updated search found an additional relevant item of prior art, as described below.
	Jeong et al. (Pre-Grant Publication 2012/0173515), which shows the ability to process data queries regardless of whether the data is stored in a row-oriented or column-oriented format. Figures 2a and 2b, described in paragraph [0029], provide particular examples of the same set of data in both a column-oriented and row-oriented format. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152